MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      Sep 15 2016, 8:29 am

regarded as precedent or cited before any                                       CLERK
                                                                            Indiana Supreme Court
court except for the purpose of establishing                                   Court of Appeals
                                                                                 and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                      ATTORNEY FOR APPELLEE
Nicholas J. Hursh                                           Thomas L. Stucky
Shambaugh, Kast, Beck & Williams,                           Connelly, Stucky, Lauer & Young
LLP                                                         LLP
Fort Wayne, Indiana                                         Fort Wayne, Indiana


                                             IN THE
     COURT OF APPEALS OF INDIANA
In re: The Grandparent                                      September 15, 2016
Visitation of Jean Allen:                                   Court of Appeals Case No.
                                                            02A03-1512-MI-2346
Andrew Lemke and Satarah                                    Appeal from the Allen Superior
Lemke,1                                                     Court
Appellants-Respondents,                                     The Honorable Charles F. Pratt,
                                                            Judge
        v.                                                  The Honorable Sherry A. Hartzler,
                                                            Magistrate
Jean Allen,                                                 Trial Court Cause No.
                                                            02D08-1504-MI-413
Appellee-Petitioner.




1
  We note that Satarah Lemke does not participate in the instant appeal. However, a party below is a party
on appeal. See Ind. Appellate Rule 17.

Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016           Page 1 of 17
      Bradford, Judge.



                                           Case Summary
[1]   Appellant-Respondent Andrew Lemke (“Father”) appeals the trial court’s order

      granting Appellee-Petitioner Jean Allen’s (“Grandmother”) request for

      grandparent visitation of Father’s two minor children. On appeal, Father

      contends that the trial court erred in granting Grandmother’s request for

      grandparent visitation. Father also contends that the trial court abused its

      discretion in ordering that he pay certain attorney’s fees. Upon review, we

      conclude that the trial court did not err in granting Grandmother’s request for

      grandparent visitation or abuse its discretion in awarding Mother’s request for

      attorney’s fees. However, we are concerned that the amount of visitation

      ordered exceeds the amount of visitation contemplated by the Grandparent

      Visitation Act. As such, we affirm in part, reverse in part, and remand to the

      trial court with instructions.



                             Facts and Procedural History
[2]   Father and Satarah Lemke (“Mother”) are the divorced parents of two children:

      S-J.L. and K.L. (collectively, “the Children”). After his and Mother’s divorce,

      Father remarried, Sarah Sanger-Lemke (“Step-Mother”). Step-Mother has two

      biological children, Lu.S. and Li.S. Grandmother is Father’s biological mother.


[3]   Although the parties dispute the frequency of prior contacts between the

      Children and Grandmother, the parties agree that Grandmother has enjoyed a
      Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016   Page 2 of 17
      relationship with the Children since their births. On February 23, 2015,

      Grandmother and Grandmother’s husband took S-J.L., K.L., Lu.S., and Li.S.

      for ice cream. While eating ice cream, S-J.L. grabbed a hold of Li.S.’s chair,

      causing Li.S. to fall. Li.S. responded by standing up and slapping S-J.L.

      Grandmother reacted to S-J.L.’s and Li.S.’s actions by grabbing a hold of Li.S.

      and slapping the side of Li.S.’s face. Li.S. and S-J.L. were both upset when

      Grandmother took them home a short time later. Step-Mother noticed that

      upon arriving home, Li.S.’s nose was bleeding and she had a mark depicting

      three fingerprints across her cheek. The mark remained on Li.S.’s face after she

      showered later that evening. In addition, when Father got home even later that

      evening, he observed that Li.S., who was already in bed, still had a Kleenex in

      her nose.


[4]   After checking on Li.S., Father called Grandmother. During this conversation,

      Grandmother confirmed that she had slapped Li.S. Father requested that

      Grandmother not slap any of his children or step-children. Father also

      requested that Grandmother refrain from discussing adult topics with any of the

      children.


[5]   The following day, on February 24, 2015, Grandmother went to Father’s home.

      Grandmother and Father talked for approximately forty-five minutes to an

      hour. Despite a request from Father that she do so, Grandmother did not

      apologize to either Father, Step-Mother, or Li.S. at this time. Grandmother

      responded to Father’s request by indicating that she would “do it again if

      necessary.” Tr. p. 85. Since February 24, 2015, Father has spoken with

      Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016   Page 3 of 17
      Grandmother and her husband on numerous occasions. On at least some of

      these occasions, Grandmother has made requests to see the Children.


[6]   On March 10, 2015, the Department of Child Services (“DCS”) initiated an

      investigation of Father as an alleged perpetrator of child abuse and/or neglect.

      As part of the investigation, Father, Step-Mother, and the DCS case manager

      assigned to the case agreed to the following safety plan: “We will restrict

      [Grandmother’s] access to the children.[2] We will make sure the children are

      supervised at all times.” Respondent’s Ex. B. Although she initially claimed to

      have contacted DCS because of concern regarding potentially violent actions

      allegedly committed by Li.S., Grandmother subsequently admitted that she

      contacted DCS and made allegations of abuse and/or neglect because Father

      would not allow her to talk to the Children.


[7]   On April 24, 2015, Grandmother filed a verified petition seeking grandparent

      visitation. In this petition, she claimed that she had enjoyed a close relationship

      with the Children, that her ability to continue such a relationship was being

      restricted, and that it was in the Children’s best interest for the close

      relationship to continue. Father and Mother (collectively, “Parents”) filed a

      joint motion in opposition of Grandmother’s petition. Parents also jointly

      sought the dismissal of Grandmother’s petition and requested attorney’s fees.

      Grandmother soon thereafter requested that a guardian ad litem (“GAL”) be



      2
        It appears that in this instance, the words “the children” refers to all four children, not just S-
      J.L. and K.L.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016   Page 4 of 17
       appointed to represent the Children’s best interests. The trial court granted this

       request and appointed Suzan Rutz as GAL.


[8]    The trial court subsequently conducted a two-day evidentiary hearing during

       which it heard evidence relating to Grandmother’s petition. The trial court

       took the matter under advisement at the end of the two-day evidentiary hearing.

       On December 18, 2015, the trial court issued an order in which it granted

       Grandmother’s request for grandparent visitation. The trial court also granted

       Mother’s request for attorney’s fees. This appeal follows.



                                  Discussion and Decision
[9]    Father contends that the trial court erred in granting Grandmother’s petition for

       visitation with the Children, arguing that the trial court’s order was clearly

       erroneous. Father also contends that the trial court erred in ordering him to pay

       a portion of Mother’s attorney’s fees. We will discuss each in turn.


               I. Whether the Trial Court Erred in Granting
             Grandmother’s Petition for Grandparent Visitation
                                       A. Standard of Review
[10]   “Because the Grandparent Visitation Act requires specific findings of fact and

       conclusions of law, Ind. Code § 31-17-5-6, we apply the two-tiered Indiana

       Trial Rule 52 standard of review.” In re Visitation of M.L.B., 983 N.E.2d 583,

       585 (Ind. 2013) (citing Megyese v. Woods, 808 N.E.2d 1208, 1213 (Ind. Ct. App.

       2004)). “We first determine whether the evidence supports the findings, and

       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016   Page 5 of 17
       then whether the findings support the judgment.” Id. (citing In re K.I., 903
N.E.2d 453, 457 (Ind. 2009)). “We set aside findings of fact only if they are

       clearly erroneous, deferring to the trial court’s superior opportunity to judge the

       credibility of the witnesses.” Id. (citing K.I., 903 N.E.2d at 457 (internal

       quotations omitted)). “In turn, ‘[a] judgment is clearly erroneous when ... the

       findings fail to support the judgment,’ or ‘when the trial court applies the wrong

       legal standard to properly found facts.’” Id. (quoting K.I., 903 N.E.2d at 457

       (internal citations omitted)).


                             B. The Grandparent Visitation Act
[11]   The Indiana Supreme Court set forth an insightful overview of the law relating

       to grandparent visitation in In re Visitation of M.L.B., stating the following:


               Historically, grandparents had no special common-law right to
               have visitation with a grandchild. To the extent they could seek
               court-ordered visitation, it was under the same standard
               applicable to any unrelated third party: by showing that they had
               “acted in a custodial and parental capacity,” so that the child
               would be harmed by loss of that relationship. See, e.g., Collins v.
               Gilbreath, 403 N.E.2d 921, 923-24 (Ind. Ct. App. 1980) (affirming
               visitation award to a step-father on that basis). Even under that
               narrow standard, Collins cautioned that it did not “intend to open
               the door and permit the granting of visitation rights to ... myriad
               ... unrelated third persons, including grandparents, who happen
               to feel affection for a child,” believing that such a new policy
               should be adopted “in a legislative, not judicial, forum.” Id. at
               923-24 & n. 1.

               Not until 1981 did an Indiana court recognize any limited right
               to grandparent visitation. See Krieg v. Glassburn, 419 N.E.2d
1015, 1018-19 (Ind. Ct. App. 1981) (construing Indiana Trial

       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016   Page 6 of 17
        Rule 24(A)(2) to allow grandparents to intervene of right in post-
        dissolution custody and stepparent adoption proceedings and
        petition for visitation). The very next year, the Legislature
        superseded Krieg by passing Indiana’s first Grandparent’s
        Visitation Statute. Ind. Code § 31-1-11.7-1 to 8 (1982). The
        statute then became the exclusive basis for a grandparent to seek
        visitation, and was available only if (1) the child’s father or
        mother was deceased or (2) the child’s parents had divorced. In
        re Visitation of J.O., 441 N.E.2d 991, 995 (Ind. Ct. App. 1982).
        Apart from a 1989 amendment expanding the statute to include
        grandparents of children born out of wedlock, the substance of
        the statute has remained largely unchanged, even through its
        1997 recodification to its current location at Indiana Code 31-17-
        5.

        In the same time frame, many other states also created statutory
        grandparent-visitation rights, affording varying degrees of
        deference to natural parents’ decisions about grandparent
        involvement. Ultimately, in Troxel v. Granville, 530 U.S. 57, 120
S. Ct. 2054, 147 L. Ed. 2d 49 (2000), the Supreme Court of the
        United States addressed the tension between those emerging
        rights and the fundamental right of fit parents to direct their
        children’s upbringing. Troxel acknowledged that because
        “grandparents and other relatives undertake duties of a parental
        nature in many households,” children’s relationships with
        grandparents may deserve protection. 530 U.S. at 64, 120 S. Ct.
2054. Nevertheless, Troxel broadly agreed that natural parents
        have a fundamental constitutional right to direct their children’s
        upbringing without undue governmental interference, and that a
        child’s best interests do not necessarily override that parental
        right.

        In striking a balance between parental rights and children’s
        interests, the Troxel plurality discussed several key principles, see
530 U.S. at 69-71, 120 S. Ct. 2054, which our Court of Appeals
        soon distilled into four factors that a grandparent-visitation order


Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016   Page 7 of 17
        “should address”:

                 (1) a presumption that a fit parent’s decision about
                 grandparent visitation is in the child’s best interests
                 (thus placing the burden of proof on the petitioning
                 grandparents);

                 (2) the “special weight” that must therefore be given
                 to a fit parent’s decision regarding nonparental
                 visitation (thus establishing a heightened standard of
                 proof by which a grandparent must rebut the
                 presumption);

                 (3) “some weight” given to whether a parent has
                 agreed to some visitation or denied it entirely (since a
                 denial means the very existence of a child-
                 grandparent relationship is at stake, while the
                 question otherwise is merely how much visitation is
                 appropriate); and

                 (4) whether the petitioning grandparent has
                 established that visitation is in the child’s best
                 interests.

        McCune v. Frey, 783 N.E.2d 752, 757-59 (Ind.Ct.App.2003), citing
        Crafton v. Gibson, 752 N.E.2d 78, 96-98 (Ind. Ct. App. 2001).
        Subsequent Court of Appeals decisions followed suit. E.g., In re
        Guardianship of J.E.M., 870 N.E.2d 517, 520 (Ind. Ct. App. 2007),
        and In re Paternity of P.E.M., 818 N.E.2d 32, 37 (Ind. Ct. App.
        2004).

        Then in K.I., this Court approved of the four McCune factors, and
        took the additional step of declaring that a grandparent-visitation
        order “must address” those factors in its findings and conclusions.
903 N.E.2d at 462 (emphasis added [in In re M.L.B.]). In
        connection with that requirement, we further explained that the
        “Grandparent Visitation Act contemplates only occasional,
Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016   Page 8 of 17
               temporary visitation that does not substantially infringe on a
               parent’s fundamental right to control the upbringing, education,
               and religious training of their children.” Id. (internal quotations
               and citations omitted).
983 N.E.2d at 585-86.


                                                 C. Analysis
[12]   Following a hearing on Grandmother’s request for visitation, the trial court

       concluded as follows:

               31. The Court concludes that the decision to deny grandparent
               visitation by [Parents], who are although a [sic] fit parents, was
               not a fit decision made with the best interests of the children in
               mind.

               32. In this matter, the decision to deny grandparent visitation,
               in the case of [Father], is because [Grandmother] did not
               apologize, participate in counseling, or pay his attorney fees.
               [Father] testified that other than these demands, he did not have
               an objection to [Grandmother] having visitation. The Court in
               K.L., stated that just because special weight [is] given to a
               parent’s decision, it does not mean that the court does not need
               to “take at face value any explanation given by a parent.[”] K.L.
               v. E.H., 6 N.E.3d 1021 (Ind. Ct. App. 2014). The Court shall
               listen to the evidence and make its own determination as to
               whether the “parent’s alleged justification for denying or
               restricting visitation with grandparents holds water.” Id. at 1032.

               33. The Court concludes that [Parents] who are otherwise fit
               parents, have made an “unfit decision” to deny or limit the
               grandparent visitation. The Court concludes that the need for
               counseling for the [C]hildren has been created in part by
               [Father]’s conduct during and prior to the filing of this action.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016   Page 9 of 17
        Therefore, he does not have clean hands to claim that his
        decision that [Grandmother] participate in counseling is a fit
        decision to deny her contact and is in the best interests of the
        [C]hildren. The Court further concludes that the demand for the
        payment of his attorney fees by [Grandmother] and the demand
        for an apology to a child not involved in these proceedings is a
        not fit decision in the best interests of the [C]hildren given the
        decline of [the Children]’s well-being.

        34. The Court ultimately concludes that [Mother] is not
        otherwise opposed to the granting of grandparent visitation so
        long as it does not infringe upon her time with the [C]hildren.

        35. The Court concludes that the limitation and denial of
        grandparent visitation has adversely impacted the [C]hildren.
        The Court concludes that considering that neither parent has
        established that their decision is borne out of safety, protection,
        or infringement upon their fundamental right to direct their
        children’s upbringing, the Court concludes that [Grandmother]
        has rebutted the presumption that [Parents’] decision to deny or
        limit grandparent visitation is in the best interests of the
        [C]hildren.

        36. Although the amount of visitation is left to the sound
        discretion of the trial court, the Grandparent Visitation Act
        contemplates only occasional, temporary visitation that does not
        substantially infringe on a parent’s fundamental right to control
        the upbringing, education, and religious training of [his or her]
        children.[ ] Visitation of M.L.B., 983 N.E.2d at 586, quoting, K.I.,
903 N.E.2d at 462, see also, [Sightes v. Barker, 684 N.E.2d 224,
        230 (Ind. Ct. App. 1997)] (stating that the Grandparent Visitation
        Act only contemplates “occasional, temporary visitation”);
        [Swartz v. Swartz, 720 N.E.2d 1219, 1222-23 (Ind. Ct. App. 1999)]
        (finding an abuse of discretion where grandparent visitation was
        akin to that awarded to a non-custodial parent).



Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016 Page 10 of 17
       Appellant’s App. pp. 37-38. The trial court further concluded that grandparent

       visitation was in the best interest of the Children. In granting Grandmother’s

       request for visitation, the trial court ordered that Grandmother (1) participate in

       counseling with the Children at the direction of the Children’s therapist and (2)

       refrain from physical discipline or corporal punishment of the Children at all

       times. The trial court stated that Grandmother shall be permitted unsupervised

       visitation with the Children “as the parties agree.” Appellant’s App. p. 38. The

       trial court also set forth a visitation schedule which would apply in the event

       that the parties were unable to agree to visitation without court interference.


                       1. Grandmother’s Request for Grandparent Visitation

[13]   It is undisputed that on February 23, 2015, Grandmother grabbed ahold of Li.S.

       and slapped her across the face. Grandmother does not dispute Step-Mother’s

       claim that as a result of the slap, Li.S. suffered from a bloody nose and had a

       mark depicting three fingerprints on her cheek. It is also undisputed that Father

       began limiting Grandmother’s access to the Children after Grandmother

       refused to apologize for slapping Li.S. Following a two-day evidentiary

       hearing, the trial court determined that while Father was an otherwise fit

       parent, his decision to limit Grandmother’s access to the Children amounted to

       an unfit decision.


[14]   In challenging the trial court’s conclusion that he made an unfit decision in

       limiting Grandmother’s access to the Children, Father argues that not only did

       Grandmother slap Li.S. across the face with enough force to cause the above-

       mentioned injuries, she also indicated that she would “do it again if necessary.”
       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016 Page 11 of 17
       Tr. p. 85. While we acknowledge that Grandmother has previously indicated

       that she would potentially use corporal punishment in the future, we do not

       believe that there is any remaining potential risk that Grandmother would

       resort to corporal punishment in the future as she has since been ordered by the

       trial court to refrain from any form of physical discipline or corporal

       punishment. The trial court has also ordered Grandmother to participate in

       counseling at the direction of the Children’s therapist. Further, while Father

       argues that he was simply acting in accordance with the safety plan that he

       entered with DCS on March 10, 2015, wherein he agreed to limit

       Grandmother’s access to the Children, we observe that the DCS case manager

       testified that Father was not obligated to follow the terms of this agreement

       because, at least in this case, compliance was voluntary. The trial court

       credited this testimony, finding that Father was not required to abide by the

       terms of the agreement.


[15]   Given the trial court’s orders that Grandmother refrain from any form of

       physical discipline or corporal punishment in the future and that Grandmother

       participate in counseling coupled with the DCS case manager’s testimony and

       the trial court’s finding that compliance with the March 10, 2015 safety plan

       was voluntary, we cannot say that the trial court’s conclusion that Father’s

       decision to limit Grandmother’s access to the Children constituted an unfit

       decision was not supported by the facts and circumstances of this case. This is

       especially so given the evidence indicating that the Children wish to have a

       relationship with Grandmother that is similar to that which they enjoyed prior


       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016 Page 12 of 17
       to February 23, 2015; that Mother does not oppose the Children having a

       continued relationship with their Grandmother; and that Father has indicated

       that had Grandmother apologized for slapping Li.S. and engaged in counseling,

       he would have no concerns about the Children having an ongoing relationship

       with Grandmother similar to that which they enjoyed prior to February 23,

       2015.


[16]   Further, while we acknowledge that “special weight” must “be given to a fit

       parent’s decision regarding nonparental visitation,” establishing a “heightened

       standard of proof by which a grandparent must rebut the presumption,” In re

       Visitation of M.L.B., 983 N.E.2d at 586, we conclude that Grandmother met said

       heightened burden in this case. The record demonstrates that Grandmother

       and the Children have long enjoyed a loving relationship, were accustomed to

       spending a significant amount of time together, and would like to spend more

       time together in the future. While Father has not completely barred

       Grandmother from communicating with the Children, it is clear that he has

       significantly limited Grandmother’s access to the Children. The trial court

       found that the Children have suffered as a result of Father’s decision to limit

       their interactions with Grandmother.


                                    2. Amount of Visitation Awarded

[17]   The trial court ordered that Grandmother “shall be permitted unsupervised

       visitation [with the Children] as the parties agree.” Appellant’s App. p. 38

       (emphasis added). However, the trial court further ordered that, if the parties



       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016 Page 13 of 17
       could not agree on visitation, Grandmother should be granted visitation as

       follows:

               i.     During [Father’s] portion of the winter break,
               [Grandmother] shall be granted six (6) hours visitation with the
               [C]hildren on a day that is not a religious holiday historically
               celebrated by [Father].

               ii.   [Grandmother] shall be granted one mid-week visitation
               per month with the [C]hildren in place of one of [Father’s] mid-
               week parenting time events for that month.

               iii.   [Grandmother] shall be granted one mid-week visitation
               for four (4) hours with the [C]hildren on the week following their
               birthday. This shall occur in place of one of [Father’s] mid-week
               parenting time events for that month and shall be in addition to
               [Grandmother’s] regular mid-week visitation as set forth above.

               iv.    [Grandmother] shall be granted reasonable phone contact
               with the [C]hildren and shall be permitted to communicate by
               email, cards, and/or letters.

               v.     [Parents] shall provide [Grandmother] with at least forty-
               eight (48) hours notice of all extracurricular activities or religious
               events of the [C]hildren and shall not limit her attendance.

               vi.   For all grandparent visitation, the parties shall abide by the
               applicable terms of Section I, General Rules Applicable to
               Parenting Time. [Grandmother] shall be responsible for all
               transportation associated with her grandparent visitation.


       Appellant’s App. pp. 38-39.


[18]   Again, the Indiana Supreme Court has held that the “‘Grandparent Visitation

       Act contemplates only occasional, temporary visitation that does not

       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016 Page 14 of 17
       substantially infringe on a parent’s fundamental right to control the upbringing,

       education, and religious training of their children.’” In re Visitation of M.L.B.,
983 N.E.2d at 586 (quoting K.I., 903 N.E.2d at 462). In this case, it seems that

       the amount of visitation ordered by the trial court includes more than merely

       occasional visitation. The trial court’s order recognizes that Father is a non-

       custodial parent who has been awarded parenting time with the Children.

       While the trial court’s order does not state the extent of Father’s awarded

       parenting time, it seems likely that the amount of visitation ordered would

       significantly infringe upon Father’s parenting time with the Children. As such,

       we conclude that the amount of awarded visitation should be reconsidered.

       Thus, on remand, we instruct the trial court to craft a visitation schedule which

       more closely reflects the occasional visitation contemplated under the

       Grandparent Visitation Act.


        II. Whether the Trial Court Erred in Ordering Father to
              Pay a Portion of Mother’s Attorney’s Fees
                                       A. Standard of Review
[19]   Father also contends that the trial court abused its discretion in ordering that he

       pay a portion of Mother’s attorney’s fees. “The decision to award attorney’s

       fees and the amount of the award are reviewed for an abuse of discretion.”

       Mitchell v. Mitchell, 695 N.E.2d 920, 924 (Ind. 1998). An abuse of discretion

       occurs if the trial court’s decision is clearly against the logic and effect of the

       facts and circumstances before the court, or the reasonable, probable, and actual

       deductions to be drawn therefrom. Poppe v. Jabaay, 804 N.E.2d 789, 793 (Ind.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016 Page 15 of 17
       Ct. App. 2004), trans. denied. “An abuse of discretion also occurs when the trial

       court has misinterpreted the law or disregards evidence of factors listed in the

       controlling statute.” Id. In Indiana, parties are generally responsible for the

       payment of their own attorney’s fees. Salcedo v. Toepp, 696 N.E.2d 426, 435

       (Ind. Ct. App. 1998). However, Indiana Code section 34-52-1-1 provides that a

       party may be entitled to an award of attorney’s fees if the other party brought an

       action that was frivolous, unreasonable, or groundless.


                                                 B. Analysis
[20]   Here, Grandmother filed the underlying lawsuit seeking grandparent visitation.

       Mother and Father filed a joint motion for attorney’s fees, arguing that the

       Grandmother’s lawsuit was frivolous, unreasonable, entirely groundless, and

       being conducted in bad faith. The trial court granted the motion with respect to

       Mother, but not with respect to Father. In granting Mother’s request for

       attorney’s fees, the trial court concluded as follows:

               The Court orders that the parties shall equally share in [Mother]’s
               attorney fees. [Father] is ordered to pay One Thousand Two
               Hundred and Eighty•Nine dollars ($1,289.00) within forty-five
               (45) days to [Mother]’s counsel, Katherine Ridenour. The Court
               further orders that [Grandmother] pay One Thousand Two
               Hundred and Eighty-Nine dollars ($1,289.00) within forty-five
               (45) days to [Mother]’s counsel, Katherine Ridenour. These
               amounts shall be entered as judgments respectively and judgment
               interest shall accrue until paid in full.


       Appellant’s App. p. 39.



       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016 Page 16 of 17
[21]   While Mother does not appear to be opposed to Grandmother having some

       form of visitation with the Children, she has joined with Father in opposing

       Grandmother’s request for court-mandated visitation. The record reveals,

       however, that the main conflict appears to be between Father and Grandmother

       with Mother being a seemingly innocent party caught in the cross-fire. As such,

       we conclude that the trial court acted within its discretion in awarding Mother

       the requested attorney’s fees.


[22]   The judgment of the trial court is affirmed in part, reversed in part, and

       remanded with instructions.


       Pyle, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1512-MI-2346 | September 15, 2016 Page 17 of 17